BERDON, J.,
dissenting. I agree with Justice Katz’s well reasoned dissent, which concludes that the defendant’s conviction should be reversed because the trial court incorrectly excluded expert testimony demonstrating that the likelihood that the victim behaved violently was increased by his having been under the influence of drugs and alcohol at the time of the altercation. I write separately because I also disagree with the majority’s conclusion that the trial court properly excluded relevant evidence tending to show that the gross negligence of Yale-New Haven Hospital (hospital) was the cause of the victim’s death.
If the trial court had allowed the defendant, Abdullah Shabazz, to introduce all of the evidence relevant to the cause of death of the victim, Michael Stewart, the jury could have found that the negligence of the hospital was an intervening act that caused the victim’s death. Specifically, the jury could have found that the proximate cause of the victim’s death was not the stab wound inflicted upon him by the defendant, but, rather, the hospital’s gross negligence in: (1) failing to monitor him in an intensive care setting; (2) failing to discover and suture a stab wound to his liver; and (3) administering anticoagulant medication to him — conduct that resulted in his bleeding to death.
At the hearing in limine to determine the admissibility of evidence, the defendant proffered the testimony of two leading physicians that would have provided a basis upon which the jury could have found that the gross negligence of the hospital was the efficient, intervening *771cause of the victim’s death. First, the defendant proffered the testimony of William Martin Stahl, a physician specializing in trauma surgery.1 Stahl testified that the victim’s major injury was a stab wound to his liver that was treated properly and that after the operation no further bleeding was indicated. Stahl further testified, however, that the hospital breached the standard of care for a trauma patient because it failed to place the victim in a monitored environment for at least twenty-four hours after his operation and that, instead, hospital personnel sent the victim to an unmonitored hospital bed (floor).
Specifically, Stahl testified that: “[T]his is not the type of patient with that degree of bleeding requiring four units of blood, liver lacerations are notorious for rebleeding, and he had a severe metabolic acidosis for a period of time, you don’t send this patient to the floor .... He goes to the [intensive care unit (ICU)] or a monitored environment .... If you don’t have an ICU bed you keep him in the postanesthesia care unit where you can monitor. It’s totally outside the standard of care to send a patient like this, no matter what he looks like at the end of the operation, to a floor, and especially if the floor does not monitor the patient appropriately.” (Emphasis added.)
In addition, Stahl testified that hospital personnel deviated from the standard of care by administering 5000 units of heparin, an anticoagulant, to the victim when he first arrived on the floor. Such treatment, *772according to Stahl, was totally contraindicated and predisposed the patient to further bleeding. When the victim did begin to bleed again from the liver wound and was experiencing pain, Stahl indicated that he was given a narcotic that suppressed his reactions. Stahl testified that if the victim’s vital signs, urine output and blood gases had been monitored properly, the bleeding “would have been detected before he died and could have been corrected.”
Finally, Stahl testified that sending the victim to the floor with inadequate monitoring was gross negligence. In his opinion, this gross negligence supplanted any prior conduct that caused the patient to be treated in the hospital. According to Stahl, the victim had “a better than 90 percent chance of surviving” the liver wound, and “[t]his chance was taken away [by the hospital] . . . in the postoperative period.”
The defendant also proffered the testimony of Cyril H. Wecht, a physician specializing in anatomic, clinical and forensic pathology. Wecht testified that the hospital’s negligent care following the victim’s removal from the postoperative recovery room caused his death. In Wecht’s opinion, the victim had recovered well from surgery, despite the hospital’s negligence in completely missing one stab wound in the liver and failing to diagnose a laceration in one of his lungs. According to Wecht, however, the situation took a turn for the worse thereafter as follows: “[A]t about 7 [p.m.] or so [that evening], instead of being sent to an [ICU] where he would be very carefully monitored, he was sent to . . . a regular floor room and when he went bad there was nobody there to pick it up immediately and to act upon it expeditiously. That is just something that is not done with a patient like this who has lost a lot of blood, who has had multiple stab wounds, who has undergone extensive surgical procedures, who is known to be a drug addict. That alone is a big red flag. These people *773can have all kinds of problems including withdrawal. This was in every respect a candidate for an [ICU] monitoring of a very tight surveillance. ” (Emphasis added.)
Wecht further testified that, in his opinion, the hospital’s treatment constituted gross negligence, which supplanted any acts that had occurred prior to the victim’s death. Because the victim had recovered well from the surgery, Wecht believed “that it was the gross negligence that occurred subsequent to 7 p.m. when he was sent to the floor . . . that led to his demise.” Wecht also testified that administering heparin was contraindicated when the patient had been bleeding and the goal should have been to get his blood to clot.
The majority holds that the foregoing evidence was not admissible because it was not predicated upon an opinion by the physicians that the hospital’s gross negligence was the sole proximate cause of the victim’s death. We have never held, however, that the negligence of a third party must be the sole proximate cause of death in order to constitute a defense to homicide. Rather, this court held recently, in State v. Munoz, 233 Conn. 106, 124-27, 659 A.2d 683 (1995), in a unanimous opinion written by Justice Borden, that the third party’s conduct need only be an efficient, intervening cause that supersedes the defendant’s conduct as the cause of death in order to relieve a defendant of criminal liability.
We explained the doctrine of intervening cause in clear and precise language in Munoz as follows. “The doctrine of intervening cause, which has deep roots in the law of proximate cause, both criminal and civil, has been referred to several times in our case law. See State v. Leroy, [232 Conn. 1, 13, 653 A.2d 161 (1995)]; State v. Spates, [176 Conn. 227, 234, 405 A.2d 656 (1978), cert. denied, 440 U.S. 922, 99 S. Ct. 1248, 59 L. Ed. 2d 474 (1979)]; State v. Alterio, 154 Conn. 23, 30, 220 A.2d *774451 (1966) (‘independent and efficient cause’); State v. Leopold, 110 Conn. 55, 62, 147 A. 118 (1929) (same); State v. Malines, 11 Conn. App. 425, 433, 527 A.2d 1229 (1987) (‘independent intervening force’). It refers to a situation in which the defendant’s conduct is a ‘but for’ cause, or cause in fact, of the victim’s injury, but nonetheless some other circumstance subsequently occurs — the source of which may be an act of the victim, the act of some other person, or some nonhuman force — that does more than supply a concurring or contributing cause of the injury, but is unforeseeable and sufficiently powerful in its effect that it serves to relieve the defendant of criminal responsibility for his conduct. See generally 1W. LaFave & A. Scott, Substantive Criminal Law (1986) § 3.12 (f) (3). Thus, the doctrine serves as a dividing line between two closely related factual situations: (1) where two or more acts or forces, one of which was set in motion by the defendant, combine to cause the victim’s injuries, in which case the doctrine will not relieve the defendant of criminal responsibility; and (2) where an act or force intervenes in such a way as to relieve a defendant, whose conduct contributed in fact to the victim’s injuries, from responsibility, in which case the doctrine will apply. See D’Arcy v. Shugrue, 5 Conn. App. 12, 25, 496 A.2d 967, cert. denied, 197 Conn. 817, 500 A.2d 1336 (1985). Furthermore, in a case in which the evidence, viewed in favor of the defendant, justifies an instruction on the doctrine of intervening cause ... it will ordinarily be a question of fact for the jury . . . whether the subsequent circumstance constitutes a concurring or contributing cause, in which case the defendant will not be relieved of criminal responsibility, or an efficient, intervening cause, in which case he will be so relieved.” (Citation omitted; emphasis added.) State v. Munoz, supra, 233 Conn. 124-25;2 see also State v. Leroy, supra, 13 (“[i]n *775short, a jury instruction with respect to proximate cause must contain ... an indication that the defendant’s conduct cannot have been superseded by an efficient, intervening cause that produced the injuries”).
In Munoz, we reversed the defendant’s conviction because the trial court failed to instruct the jury on the doctrine of intervening cause. State v. Munoz, supra, 233 Conn. 122. The defendant in Munoz admitted that he had stabbed the victim once, but the victim was found inflicted with several stab wounds approximately fifty yards away from where the defendant admitted to having stabbed him, the victim had bled to death from multiple stab wounds, and there was some evidence that the defendant was somewhere else at the time when the fatal wounds were inflicted. Id., 115-16. We concluded that it was error for the trial court not to have instructed the jury that “for the defendant to be found guilty, ‘the defendant’s conduct cannot have been superseded by an efficient intervening cause that produced’ ” the death of the victim. Id., 122. We noted, in Munoz, that the evidence was susceptible to a number of interpretations by the jury as follows: “(1) the defendant’s stabbing of [the victim] did not in any way cause [the victim’s] death because that stab wound was not fatal . . . [and] the fatal stab wounds [were] inflicted by someone else ... (2) although the defendant stabbed [the victim] . . . and although that stabbing may have contributed substantially and directly to [the *776victim’s] death by virtue of providing one of the ultimately fatal stab wounds, some third party’s conduct in inflicting additional stab wounds . . . was so significant that it amounted to an efficient, intervening cause; or (3) although the defendant stabbed [the victim] . . . the state’s proof of whether that stabbing, as opposed to the stabbing of [the victim] by someone else . . . resulted in [the victim’s] death was sufficiently inconclusive as to give rise to a reasonable doubt, based on the doctrine of efficient, intervening cause, about whether the defendant’s conduct was the proximate cause of [the victim’s] death.” Id., 122-23. In Munoz, we did not hold that the act of a third party had to be the sole proximate cause of death, as the majority opinion now holds, but, rather, that it had to be an intervening cause.
The majority opinion confuses sole proximate cause with intervening cause as a result of dicta from State v. Jacobs, 194 Conn. 119, 479 A.2d 226 (1984), cert. denied, 469 U.S. 1190, 105 S. Ct. 963, 83 L. Ed. 2d 968 (1985). In Jacobs, this court stated in dicta that “[g]ross maltreatment by attending physicians constitutes a defense only in the exceptional case where that maltreatment is the sole cause of the victim’s death.” Id., 125-26. The negligence in Jacobs was not gross negligence and the court found that “[a]t best, the defendant’s offer [tended] to show that the victim might have recovered if greater skill and care had been employed in his care and treatment.” Id., 123-24 n.2. Thus, Jacobs was not a gross negligence case, and to rely on dicta from that case that is contrary to the law of intervening cause is inappropriate.
Indeed, the very treatise relied upon by the majority demonstrates this distinction. In their treatise, Professors LaFave and Scott, discussing causation, wrote: “Intervening Cause: Acts of a Third Person. The most common case involves the negligent treatment of *777wounds by a doctor or nurse. A, intending to kill B, merely wounds him; but the doctor so negligently treats the wound that B dies. It is generally held that A is guilty of murdering B, i.e., that A’s act legally caused B’s death, unless the doctor’s treatment is so bad as to constitute gross negligence or intentional malpractice.” (Emphasis added.) 1W. LaFave & A. Scott, supra, § 3.12 00 (5).
In the present case, whether the hospital’s treatment of the victim constituted gross negligence of the nature that would constitute an intervening cause was an issue that the defendant was entitled to have the jury decide. The testimony of Stahl and Wecht should have been admitted and the jury should have been instructed on intervening causation.
Even if the sole cause standard is correct, the issue of causation in this case was still a jury issue. Because causation is a factual element of the crime of murder— the crime that the defendant was charged with in this case — removal of the issue of causation from the jury’s consideration violated the defendant’s right to trial by jury and rendered the trial fundamentally unfair. State v. Soucy, 139 N.H. 349, 352, 653 A.2d 561 (1995). In a criminal trial, the burden is on the state to prove, beyond a reasonable doubt, all of the elements of the crime charged. “[Assertion of supervening cause is an effort to negate [the causal] link. If, in the presence of an alternate cause, the causal link remains, causation is established. If, in the presence of an alternative cause, the link is broken, causation is not established. Thus, if some evidence is offered, otherwise admissible, which is reasonably calculated to provide a reasonable doubt on the issue of causation, it must be admitted, and the element of causation, with the supported defense, must be submitted to the jury.” (Emphasis added.) Id., 353; see also State v. Munoz, supra, 233 Conn. 125.
*778The majority opinion is especially troubling because the decision as to the admissibility of the proffered evidence has constitutional underpinnings impheating the defendant’s sixth amendment constitutional right to present a defense. Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967). The majority glosses over the constitutional implications, however, by labeling the trial court’s ruling purely evidential. In ruling on the evidentiary issue of the admissibility of hearsay evidence, the Supreme Court of the United States has concluded: “Few rights are more fundamental than that of an accused to present witnesses in his own defense. ... In the exercise of this right, the accused, as is required of the State, must comply with established rules of procedure and evidence designed to assure both fairness and reliability in the ascertainment of guilt and innocence. Although perhaps no rule of evidence has been more respected or more frequently applied in jury trials than that applicable to the exclusion of hearsay, exceptions tailored to allow the introduction of evidence which in fact is likely to be trustworthy have long existed. The testimony rejected by the trial court here bore persuasive assurances of trustworthiness and thus was well within the basic rationale of the exception for declarations against interest. That testimony also was critical to [the petitioner’s] defense. In these circumstances, where constitutional rights directly affecting the ascertainment of guilt are implicated, the hearsay rule may not be applied mechanistically to defeat the ends of justice.” (Citations omitted.) Chambers v. Mississippi, 410 U.S. 284, 302, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973). Quite simply, the defendant in the present case had “the right to put before a jury evidence that might influence the determination of guilt.” Pennsylvania v. Ritchie, 480 U.S. 39, 56, 107 S. Ct. 989, 94 L. Ed. 2d 40 (1987).
In my view, the testimony of the defendant’s expert witnesses should have been allowed as relevant to the *779issue of causation and the issue of causation should have been submitted to the jury to determine whether causation had been proven beyond a reasonable doubt.
Accordingly, I dissent.

 Stahl, a graduate of Harvard Medical School, testified that he is a board certified general surgeon, specializing in trauma surgery. At the time of his testimony, he was the director of surgery at Lincoln Medical and Mental Health Center (Lincoln) in the Bronx, and a professor and vice chairman of the department of surgery at New York Medical College. Stahl testified that Lincoln is one of the busiest trauma centers in the world. Since 1980, Stahl has directed the surgical trauma service and the surgical intensive care unit at Lincoln.


 The majority distinguishes Munoz from the present case on two grounds. It first points out that the intervening force in Munoz was not the gross *775negligence of the hospital, but, rather, that of another wrongdoer. Whether the intervening force is that of another person or the gross negligence of medical providers is not relevant. Second, the majority attempts to distinguish Munoz on the basis that, in that case, “the intervening criminal conduct was the sole proximate cause of the victim’s death.” (Emphasis in original.) That simply is not true. Rather, we concluded in Munoz that the trial court should have left it to the jury to determine the extent to which wounds it found to have been inflicted by the defendant were the cause of the victim’s death, and to what extent wounds that a third party might have inflicted were the cause of the victim’s death. State v. Munoz, supra, 233 Conn. 122.